Citation Nr: 0013978	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a left elbow 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1975.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1996, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in April 1997.  It was 
remanded for further evidentiary development.  The Board 
further notes that the veteran's representative has styled 
the issues in this claim to include a claim for new and 
material evidence for a left knee injury.  The veteran 
requested a travel board hearing with regard to that issue in 
his substantive appeal of March 1999.  The RO has noted on 
VAF-8, Certification of Appeal, that the new appeal issue 
(new and material evidence to reopen a claim for service 
connection for a left knee disability) is not certified for 
BVA review, as the veteran is awaiting a Travel Board hearing 
concerning this issue.  The Board must therefore limit its 
review at this time to the issue of an increased rating for a 
left elbow disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's left elbow disability is currently 
manifested by arthitic changes, slight limitation of motion, 
constant mild tenderness, and pain on extremes of motion.



CONCLUSION OF LAW

The criteria for an increased evaluation, in excess of 10 
percent, for a left elbow disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 38 
C.F.R. Part 4, §§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5012, 5205-5213 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the left elbow disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his left elbow disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Service connection for a left elbow disability was granted 
via a rating decision of August 1977.  An evaluation of 
noncompensable was assigned.  In September 1995 the veteran 
requested an increased evaluation.  A rating decision of 
January 1996 granted a 10 percent evaluation.  The veteran 
disagreed with this decision and subsequently perfected his 
appeal regarding it.

A review of the pertinent evidence shows the veteran 
evaluated for pain of the left arm in September and October 
1995.  Outpatient treatment reports showed he was status post 
dislocation and fracture of the coranoid process of the left 
elbow.  He complained of pain every morning with stiffness.  
He stated that his elbow swelled occasionally and that he 
can't sleep on his left side.  Examination showed no swelling 
but tenderness.  Range of motion was from 0-115 degrees.  The 
diagnosis was residuals of dislocation/fracture of left 
elbow.  

VA outpatient treatment reports, dated in November 1995, show 
the veteran complaining of stiffness in the elbow.  
Examination showed left elbow arthralgia, no swelling, and 
good range of motion.  

The report of a VA examination, conducted in December 1995, 
shows the veteran complaining that his elbow hurts and is 
stiff in the morning, and that he gets pain when he lifts, or 
drives a truck.  Examination showed no swelling or deformity.  
Range of motion was flexion to 145 degrees, extension to 0 
degrees, pronation to 80 degrees and supination to 85 
degrees.  It was noted that X-ray examination showed mild 
degenerative joint disease (DJD) in the left elbow.  The 
diagnosis was status post fracture of the left elbow with 
traumatic arthritis.

VA outpatient treatment records, dated in September 1996, 
show the veteran evaluated with mild tenderness posteriorly 
on the left elbow.  Flexion was to 120 degrees, extension to 
10 degrees.  The assessment was left elbow pain and decreased 
range of motion secondary to mild DJD and old injury.

The veteran provided testimony at a Travel Board hearing, 
conducted in February 1997.  He stated that he drives a truck 
delivering packages.  He stated that every morning before he 
starts work he must ice his left elbow and rub it down.  He 
applies a cream to and uses it three times per day.  He 
stated that his arm gets stiff.  He reported that he believed 
that he had missed four to five days of work in the past year 
due to this disorder.  He reported that he receives all his 
treatment through VA, and that he uses pain medication.  

Private medical records, dated in October 1997, show the 
veteran complaining of left elbow pain and tenderness.  He 
reported some numbness and tingling but mainly pain when he 
tries to lift and do a great deal of work.  Examination 
showed a good range of motion with full pronation/supination.  
There was tenderness around the elbow with movement.  
Pronation/supination increased discomfort.  X-ray examination 
of the left elbow showed some old deformity with narrowing of 
the joint surface, particularly of the trochlea in the semi-
lunar notch.  There was some irregularity and there appeared 
to be a loose body laterally.  The assessment was traumatic 
arthritis of the left elbow.

VA outpatient treatment reports, dated June 11, 1998, show 
the veteran complaining of left elbow pain.  Physical 
examination showed no swelling, but mild tenderness over the 
posterior aspect.  Range of motion was flexion of 135 degrees 
and extension of 0 degrees.  The assessment was left elbow 
pain secondary to non-united fracture of the left coronoid 
process.

The report of a VA examination, conducted on June 23, 1998, 
shows the veteran complaining of constant pain in the left 
elbow which increases when he tries to lift heavy objects.  
He also reported swelling.  He described flare-ups with 
weight lifting, mowing his lawn, moving furniture or driving.  
Rest and pain medication decrease the pain.  He stated that 
he uses a left arm sling daily after work.  He stated that he 
was told that he needed surgery and that this will be done 
soon.  He stated that he is not able to do his job as needed 
and he cannot do things he wants to do around his home.  He 
complained that driving is difficult for him.  He stated that 
he is right handed, but that he was able to use both hands 
equally well before the injury.  

Physical examination showed the left elbow with mild 
tenderness in the posterior aspect.  Active flexion was to 
120 degrees, extension to minus 10 degrees and passive 
flexion to 130 degrees, extension to minus 5 degrees.  The 
pain in the left elbow flexion started at 100 degrees and in 
extension at minus 15 degrees.  There were no signs of 
inflammation, but there was mild tenderness in the posterior 
aspect of the elbow.  Left forearm supination was 80 degrees 
and pronation was 80 degrees.  It was noted that X-ray 
examination showed separated fragment of the coronoid process 
of the ulna.  Diagnosis was left elbow pain secondary to 
nonunion fracture of the coronoid process of the left ulna.

VA hospital records from March 1999 show the veteran 
complaining of left elbow pain.  Physical examination showed 
a range of motion of 0-140 degrees, with full pronation and 
supination.  He was tender over the radial head.

VA outpatient treatment records, dated in May 1999, show the 
veteran complaining of left elbow pain.  He had his left arm 
in a sling.  Left elbow flexion was to 135 degrees extension 
to 0 degrees.  There was mild tenderness over the posterior 
aspect of the elbow.  He reported a pain level of 8.  Records 
from September 1999 show him complaining of pain in the left 
elbow.  Range of motion was from 0 degrees extension to 135 
degrees of flexion.  There was mild tenderness over the left 
elbow.  Plan was analgesic cream to rub on elbow.  The 
veteran was again advised of available physical therapy, it 
was noted that Birmingham VAMC had also recommended this.  He 
refused, as per him, due to his job, and asked to continue 
medication.  He reported a pain level of 9.  Records dated in 
March 2000 show him again reporting a pain level of 9.  He 
was again advised of therapy, but refused.  He carried his 
left upper extremity in a sling.  Range of motion was from 0 
degrees of extension to 135 degrees of flexion.  He was 
prescribed Motrin, 400 mg one tablet three times per day with 
meals for pain.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Elbow and forearm disabilities are evaluated 
pursuant to the criteria found in Diagnostic Codes 5205-5213 
of the Schedule. 38 C.F.R. § 4.71a (1999).  A 30 percent 
rating is warranted where the evidence shows favorable 
ankylosis of the elbow at an angle between 90 degrees and 70 
degrees pursuant to Diagnostic Code 5205.  A 10 percent 
rating is warranted where the evidence shows limitation of 
flexion to 100 degrees pursuant to Diagnostic Code 5206.  A 
10 percent rating is warranted where the evidence shows 
extension limited to 45 degrees pursuant to Diagnostic Code 
5207.  A 20 percent rating is warranted where the evidence 
shows forearm flexion limited to 100 degrees and extension 
limited to 45 degrees pursuant to Diagnostic Code 5208.  A 20 
percent rating is warranted where the evidence shows 
impairment of the elbow of flail joint fracture with marked 
cubitus varus or cubitus valgus deformity or with non-united 
fracture of the head of the radius, pursuant to Diagnostic 
Code 5209.  A 50 percent rating is warranted where the 
evidence shows nonunion of the radius and ulna with flail 
false joint pursuant to Diagnostic Code 5210.  A 10 percent 
rating is warranted where the evidence shows impairment of 
the ulna with malunion with bad alignment pursuant to 
Diagnostic Code 5211.  A 10 percent rating is warranted where 
the evidence shows impairment of the radius with malunion 
with bad alignment pursuant to Diagnostic Code 5212.  A 20 
percent rating is warranted where the evidence shows loss of 
supination and pronation with the hand fixed near the middle 
of the arc or moderate pronation; where the evidence shows 
limitation of pronation with motion lost beyond the last 
quarter of the arc, and the hand does not approach full 
pronation; or a 10 percent rating is warranted where the 
evidence shows limitation of supination to 30 degrees or 
less, pursuant to Diagnostic Code 5213.  38 C.F.R. § 4.71a 
(1999).

The Board notes that the normal range of forearm movement is 
from 0 degrees of extension to 145 degrees of flexion, while 
the normal range of forearm pronation is from 0 degrees to 80 
degrees and the normal range of forearm supination is from 0 
degrees to 85 degrees. 38 C.F.R. § 4.71, Plate I (1999).  The 
Board has evaluated the veteran's claim for a disability of 
the minor extremity, as the veteran is shown to be right-
handed and the disability is one of the left elbow.

The objective evidence of record indicates that the veteran 
is consistently evaluated with a nearly full range of motion 
of the elbow and esentially complete supination and 
pronation.  His limitation of motion is currently 
noncompensable, and his compensable rating is merely 
attributable to the arthritic changes in the elbow.

The Court addressed the case where a veteran makes factual 
assertions regarding pain and weakness within the 
musculoskeletal system in Deluca v. Brown, 6 Vet. App. 321, 
324 (1993).  An analysis must be made of whether the 
pertinent regulations entitle the veteran to an increased 
rating to the extent pain and weakness cause additional 
disability beyond that reflected in limitation of motion.  A 
disability rating may be based on functional loss due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (1999).  Furthermore, weakness is as important 
as limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  The regulations 
further provide that in rating disabilities of the joints, 
inquiry will be directed to considerations of more movement 
than normal, less movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The Board has considered these provisions and finds that an 
increased rating is not warranted under these provisions.  
Although the veteran has complained of constant pain, and is 
reporting pain on a level of nine, he has also consistently 
refused physical therapy to attempt to remedy his disorder.  
Records show that he maintains a nearly full range of motion, 
with objective evidence of pain only noted on extremes of 
motion.  He was also noted to be only mildly tender over the 
posterior aspect of the elbow.  At his personal hearing he 
reported missing four or five days of work per year from his 
job delivering packages.  The Board concludes that the 
veteran's disability picture most closely resembles that 
contemplated for the currently assigned 10 percent 
evaluation.  He does not warrant an increased evaluation 
based on either loss of range of motion or loss of functional 
use attributable to pain. 


ORDER

Entitlement to an increased evaluation, in excess of 10 
percent, for a left elbow disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

